OPINION
PER CURIAM
The only prejudicial error we find in the record is on the question of the amounts of the judgments awarded.
On the first cause of action the petition claimed $450.73, with interest, and in the second cause of action the sum of $6,322.25, with interest. The court in the judgment entry awarded plaintiff the sum of $607.52 on the first cause of action, and the sum of $6,322.25 on the second cause of action; the petition claiming but the sum of $450.73, with interest on the first cause of action, and there being no supplemental petition, setting up any further claim, the amount that could be awarded was the sum claimed in the petition, to-wit: $450.73,
A sale of the leasehold was had, resulting-in the sale for the sum of $162.32, which should be credited as against the sum of $450.73 and interest.
It is conceded by counsel for defendant in error that the court was not authorized (o make any award under the second cause of action.
The judgment of the Court of Common Pleas will, therefore, be modified by eliminating from the amount all sums in excess of $450.73 with interest, as reduced by the proceeds of the sale of the leasehold in the sum of $162.32, and the deficiency judgment will be modified to conform to the balance due, as herein found under the first cause of action, and, as so modified the judgment will be affirmed.
HAMILTON, PJ, CUSHING and ROSS, JJ, concur.